DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wheel fixing means” in claim 1, 5, 11, 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the longitudinal direction” and is either lacking antecedent basis for the term or it is unclear to what reference part or member the longitudinal direction is referring to.  Appropriate correction is required.
Claim 11 recites the limitation "the fixing bodies” and “the side walls" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-16, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tamassia (EP 3050783).

Regarding claim 2, D1 discloses further comprising a hinge device (connection means 7) for changing the width of the receiving space, for changing the width of the bicycle rack in its entirety ([0027]).
Regarding claim 3, D1 discloses wherein the hinge device comprises a scissors hinge (7 – figure 1).
Regarding claim 4, D1 discloses wherein the bicycle rack is a point-wise raised holder for a raised positioning of the bicycle wheel (bicycle wheel is supported at points on the arms 10, 11 – [0044]).
Regarding claim 5, D1 discloses wherein the wheel fixing means (2, 3) comprises two opposing, parallel fixing bodies (lateral supports 2, 3) for forming the receiving space (figure 1).
Regarding claim 6, D1 discloses wherein each fixing body has a plane side wall (members 2, 3 have a side wall).
Regarding claim 7, D1 discloses wherein a hinge device (7) connects the fixing bodies in a movable manner, the hinge device arranged entirely between the fixing bodies (figure 1).
Regarding claim 8, D1 discloses further comprising a pre-tensioning device (spring 13) urging the fixing bodies towards each other, the pre-tensioning device comprising at least one tension spring between the fixing bodies (figure 1, [0039]).

Regarding claim 10, as best understood, wherein the at least one protrusion closes the receiving space on at least one side in the longitudinal direction to prevent the wheel from rolling out from the receiving space (considering protrusions formed by ends of arms 10, 11).
Regarding claim 11, D1 discloses use of rubber members (feet 16 parts of bodies 2, 3).
Regarding claim 13, D1 discloses further comprising a blocking device (at bearing 12 or the axis R connector between members 10, 11 being tightened or blocked to function as a blocking device) for a temporary fixing of the width of the receiving space.
Regarding claim 14, D1 discloses further comprising a base device (transverse arms 14, 15) for arranging the bicycle rack on a surface, preferably a ground surface, the base device being connected with the wheel fixing means (figure 1).
Regarding claim 15, D1 discloses wherein the base device comprises two feet (16), one foot being connected with only one of the fixing bodies (2, 3 – figure 1).
Regarding claim 19, D1 discloses wherein the bicycle rack is a double point-wise raised holder for a raised positioning of the bicycle wheel (bicycle wheel is held at points on either side 10, 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamassia (EP 3050783).
Regarding claims 12 and 18, D1 does not disclose the distance the receiving space can accommodate.  It would have been obvious to one of ordinary skill in the art to utilize a receiving space distance in D1 suitable for the intended use of securing bicycle tires and therefore to be at least variable between 0 mm and 150 mm.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamassia (EP 3050783) in view of Bowman (US 3,912,139).
Regarding claim 17, D1 discloses a single rack.  Bowman disclose a plurality of wheel/tire racks connected on a base to support multiple cycles (figures 2, 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize two racks of D1 connected through a base as suggested in Bowman, for use with multiple cycles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631